Citation Nr: 1219985	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for skin disability, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from July 1963 to July 1967.  The Veteran served in the Republic of Vietnam (RVN) from July 14, 1966 to July 14, 1967. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for PTSD and a skin disability (originally claimed as skin rashes).  The Veteran appealed this rating action to the Board.

In June 2009, the Veteran testified before a Decision Review Officer (DRO) at the above RO.  A copy of the hearing transcript has been associated with the claims file.  

During the appeal period, the Veteran also raised a claim of entitlement to service connection for an acquired psychiatric disability (other than PTSD and claimed as depression), to include as secondary to prostate cancer and erectile dysfunction.  By an October 2009 rating action, the RO granted service connection for an adjustment disorder with depressed mood and anxiety (claimed as depression); an initial 30 percent disability rating was assigned, effective May 30, 2008.  Thus, as the RO has separately adjudicated and awarded service connection for an acquired psychiatric disorder (other than PTSD), the Board finds that this case is distinguished from the situation outlined in the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, and with respect to the Veteran's psychiatric claim, the Board finds the current appeal only involves the claim of entitlement to service connection for PTSD, as reflected as issue number (1) on the title page.  

Also on appeal from the April 2007 rating action were the issues of entitlement to service connection for tinnitus and hearing loss.  However, by a December 2009 rating action, the RO granted serviced connection for defective hearing and tinnitus; initial 20 and 10 percent disability ratings were assigned, effective May 5, 2006--the date VA received the Veteran's initial claims for VA compensation.  As the Veteran has not disagreed with either the 20 or 10 percent initial ratings assigned to the these disabilities or the assigned effective dates of May 5, 2006, the appeal with respect to the above-cited issues is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

Finally, after issuance of a December 2009 Supplemental Statement of the Case (SSOC), wherein the RO addressed the service connection issues on appeal, the RO received additional private medical evidence and a October 2010 VA Audio examination report.  As this evidence reflects treatment for unrelated disorders it is not relevant to the issues on appeal; thus, a remand for issuance of an SSOC is not warranted in this instance.  38 C.F.R. § 19.37 (2011). 

The issue of entitlement to service connection for a skin disability, to include as due to Agent Orange exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The evidence of record does not demonstrate that the Veteran has a diagnosis of PTSD. 



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304(f), 4.125(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, in July and October 2006 letters, the RO provided the Veteran with pre-adjudication VCAA and Dingess notice.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his claim for service connection for PTSD. 

Concerning the VA's duty to assist in the development of the claim for service connection for PTSD, the Veteran's service treatment records (STRs), service personnel records, post-service VA and private treatment records, his statements, as well as those of his representative, and transcript from his June 2009 RO hearing have been obtained.  As noted by the Veteran's representative in an April 2012 written argument to the Board, VA has not provided the Veteran with an examination to determine the etiology of his claimed PTSD.  (See Veteran's representative's April 2012 written argument to the Board page (pg.) 2).  However, the Board finds that a medical examination in conjunction with the claim for service connection for PTD is unnecessary in this case.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

With respect to the Veteran's claim for service connection for PTSD, there is no credible evidence that the disability actually exists [McLendon element (1)], and the Veteran is not competent to render such diagnoses himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Under such circumstances, an examination is not required.  (Parenthetically, the Board notes that the Veteran was afforded VA Mental Disorders, though not PTSD, examinations in December 2008 and April 2009). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claim for service connection for PTSD has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of this claim were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded the opportunity to present evidence and argument in support of this claim.  He has retained the services of a representative, and testified at a personal hearing. 

Accordingly, the Board will address the claim for service connection for PTSD.

II. Analysis

The Veteran seeks service connection for PTSD.  He contends that he currently has PTSD as a result of seeing American soldiers transported and removed from body bags on a daily basis at a morgue at Tan Son Nhut Air Base, RVN.  (Transcript (T.) at pages. 6, 13)).  He maintains that he knew one American soldier who died in Vietnam, but that he could not remember his name.  

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2011). 

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253.  

Service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM-IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2011). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) , in part, by adding a new paragraph that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Because the Veteran is not claiming that he has PTSD as a result of a fear of hostile activity, but to seeing deceased American soldiers in body bags on a daily basis at a make-shift morgue in the RVN, the amended PTSD regulation is not applicable to his claim. 

Additionally, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2) (2011).

With respect to Hickson element (1), current disability, the Board initially notes that the medical evidence of record does not reflect that the Veteran had been diagnosed with PTSD at the time he filed his service connection claim in May 2006, or at any time during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication].  Post-service private and VA treatment and examination reports reflect that the Veteran has been diagnosed with panic disorder with agoraphobia, adjustment disorder with depressed mood and anxiety and depression secondary to prostate cancer.  (See treatment reports, dated from February 2003 to November 2007, prepared by the Anderson Psychiatric Clinic and December 2008 and April 2009 VA mental disorders examination reports).    

PTSD is a psychiatric disability that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently has PTSD do not constitute a competent clinical diagnosis of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions]. 

The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's responsibility to support a claim for VA benefits]. 

In the absence of objective medical evidence of a diagnosis of PTSD existing at any time during the pendency of this appeal, service connection for this disability may not be granted.  See McLain, supra.  Accordingly, Hickson element (1) has not been met as to the Veteran's claim for service connection for PTSD and it must be denied on this basis. 


ORDER

Service connection for PTSD is denied. 


REMAND

The Board finds that additional substantive development is necessary for the claim for service connection for a skin disorder (originally claimed as skin rashes), claimed as secondary to Agent Orange exposure.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO/AMC for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks service connection for a skin disorder as a result of exposure to Agent Orange exposure during his period of active military service in the RVN. 

The Veteran served in the Republic of Vietnam (RVN) from July 14, 1966 to July 14, 1967; thus, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii)(2011).  The Veteran's STRs show that in May 1965, he had a thyroglossal duct cyst excised.  In December 1966, the Veteran had a ganglion [cyst] on the flexor aspect of his right wrist and a small cyst on his forehead.  In April 1967, the Veteran was seen for a rash, the etiology of which was noted to have been "unknown."  A May 1967 service separation examination report reflects that the Veteran's skin was evaluated as "normal."  In the Notes section of the report, the examiner indicated that the Veteran had had boils in childhood.  It was also noted that he had a thyroglossal duct cyst excised.  On an accompanying Report of Medical History, the Veteran denied having had skin diseases. 

Post-service VA and private treatment and examination reports reflect that when seen by a private physician in May 2004, the Veteran complained of a rash on his upper body and scalp that had been present for two (2) months.  An assessment of questionable onychomycosis was entered.  (See May 2004 report, prepared by M. S., M. D.).  In June 2004, M. S., M. D. diagnosed the Veteran with onychomycosis.  When evaluated by M. S., M. D., in March 2006, the Veteran complained of changes to his right thumbnail that began in 1999.  A diagnosis of questionable nail abnormality was entered.  In February 2007, the Veteran complained of a rash on his hands, right ankle, lower legs, and cheeks that had been present for the previous five (5) to six (6) months.  The Veteran related that the rash appeared after he took medication for a cold in December 2006.  M. S., M. D. diagnosed the Veteran as having subacute dermatitis in March and August 2007.  The Veteran was diagnosed as having contact dermatitis and general dermatitis, possibly a medication reaction in November 2007.  (See November 2007 report, prepared by Community Family Physicians). 

Taking into account the STRs findings of several cysts and an unexplained rash, the Veteran's current diagnoses of subacute, contact and general dermatitis and his presumed exposure to Agent Orange in the RVN, the Board finds that the claim for service connection for a skin disorder should be remanded for a VA skin examination to determine whether any current skin disorder is etiologically related to his period of active service, to include his presumed exposure to Agent Orange.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA skin examination by a qualified examiner.
   
a.  The claims files must be made available to and pertinent documents therein reviewed by the examiner in connection with his or her examination, and he or she must acknowledge such receipt and review in any report generated as a result of his or her examination.
   
b.  The examiner must review the Veteran's statements, as well as service treatment records in conjunction with the examination, to specifically include, but not limited to, the findings relating to the excision of a thyroglossal duct cyst in May 1965 and an unexplained rash in April 1967, as well as post-service evidence showing that the Veteran has been diagnosed with subacute, contact and general dermatitis, possibly related to medication.   Any special diagnostic studies deemed necessary should be performed.
   
c.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:
   
Is any currently present (or present at any time since May 2006) skin disorder etiologically related to an incident of military service, to include the Veteran's presumed exposure to Agent Orange in the RVN?  
   
All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history.

If the examiner rejects the Veteran's reports of symptomatology and impact on his daily life, he or she should provide a reason for doing so.
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
   
3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
   
4.  Thereafter, the RO/AMC must readjudicate the claim for service connection for a skin disorder, to include as due to Agent Orange exposure. 
   
If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the December 2009 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue of entitlement to service connection for a skin disability (originally claimed as skin rashes), to include as due to Agent Orange exposure.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


